Citation Nr: 9935060	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gary C. Linarducci, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

In an August 1995 decision, the RO denied the veteran's 
claims for service connection for PTSD and a right heel 
disability, and he appealed this decision to the Board of 
Veterans' Appeals (Board).  By a February 1997 decision, the 
Board denied both claims, and the veteran appealed this 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter the Court).

In January 1998, while the case was pending at the Court, the 
VA's Office of the General Counsel and the veteran's attorney 
filed a joint motion for remand.  The motion noted that the 
Board (in its February 1997 decision) had failed to 
adjudicate the veteran's claim for service connection for a 
psychiatric disability, other than PTSD.  The motion 
requested that the case be remanded to the Board so that a 
claim for service connection for a psychiatric disability, 
other than PTSD, could be addressed.  The motion also noted 
that the veteran was withdrawing from appellate consideration 
the claims for service connection for PTSD and a right heel 
disability. 

In January 1998, the Court granted the parties' motion and 
the Board's February 1997 decision was vacated, but only to 
the extent that the Board failed to adjudicate the claim for 
service connection for a psychiatric disability, other than 
PTSD.  The case was remanded to the Board for further action.  
Additionally, the Court dismissed the claims for service 
connection for PTSD and a right heel disability.

In August 1998, the Board remanded this matter to the RO for 
further development and due process considerations, stating 
that if service connection for a psychiatric disorder, other 
than PTSD, was denied the RO should provide a statement of 
the case on that issue.  Thus, the Board waived the necessity 
of a notice of disagreement.  In March 1999 service 
connection was denied by the RO for a psychiatric disorder, 
other than PTSD and a statement of the case was issued that 
same day.  In April 1999 a VA For 9 was received and in July 
1999, a hearing was held before a member of the Board at the 
RO.   


REMAND

As noted in the August 1998 Board remand, the veteran has 
contended that his current psychiatric problems are related 
to an experience during service in which he was falsely 
accused of rape and interrogated by military officials in 
Germany for several hours.  The Board requested that the RO 
contact the National Personnel Records Center (NPRC) and have 
them search for any outstanding service records of the 
veteran's.  The RO complied with the Board remand, and NPRC 
located some of the veteran's service medical and personnel 
records, which were associated with the claims folder. 

The Board also notes that during the July 1999 hearing, the 
veteran reported that he has been receiving ongoing treatment 
at the VA Medical Center (VAMC) in Wilmington, Delaware.  
However, the reports of this treatment are not currently of 
record.  These reports are constructively of record and 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board notes that during the RO hearing, the 
veteran and his representative stated that the veteran has 
been in receipt of benefits from the Social Security 
Administration (SSA) since November 1997.  While a copy of 
the October 1997 SSA decision is of record, medical records 
from SSA have not been associated with the record, and should 
be requested.

In view of the above, this matter is REMANDED to the RO for 
further development:

1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file, 
specifically those from the Wilmington, 
Delaware VAMC (the PTSD support group).

2.  The RO should obtain copies of the 
veteran's medical records from the SSA 
and these records should be associated 
with the claims file.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, 
other than PTSD.  

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



